ON MOTIONS FOR REHEARING AND MOTION TO PUBLISH OPINION
Both parties have filed motions for rehearing in this cause and appellant has filed a motion requesting that our opinion be published. We have carefully examined appellee’s motion for rehearing but we remain convinced that our original disposition insofar as appellee’s contentions are concerned was correct. Accordingly, appel-lee’s motion for rehearing is overruled.
In appellant’s motion for rehearing, it does not seek any modification of our original decision other than our assessment of costs. In that motion it points out that, although its contentions on appeal were sustained by this Court, the costs of appeal were assessed against it. Therefore, it asks that costs be assessed against Kelly Jay Carraway. That motion is well taken.
Accordingly, and to reflect a proper disposition of costs occasioned by the appeal, our judgment dated May 30, 1989 is set aside, and judgment here rendered reforming the judgment of the trial court to provide for a twelve (12) month license suspension and, as reformed, that judgment is affirmed. Costs of this appeal are assessed against Kelly Jay Carraway.
It further appearing to this Court that appellant’s motion to publish our opinion is well taken, that motion is granted. Both our opinion dated May 30, 1989 and this opinion are ordered published.